Citation Nr: 1424392	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence was submitted to reopen a claim for service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Paul, Minnesota.  

The Veteran provided testimony at a Travel Board hearing in June 2012 before the undersigned.  The hearing transcript is within the claims files.  The record before the Board also consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for bilateral hearing loss is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision in February 1982 denied service connection for bilateral hearing loss.  The Veteran did not perfect an appeal as to this determination. 

2.  Evidence received since the February 1982 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss. 


CONCLUSION OF LAW

New and material evidence has been submitted since the February 1982 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Initially, the Board notes that the Veteran's claim was previously denied by way of a February 1982 rating decision.  In that rating action, the RO found that there was no evidence of hearing loss or treatment of the ears, and also noted that hearing was shown as normal on discharge examination.   The Veteran's representative filed a notice of disagreement with the February 1982 rating decision, however no further communication was received following a September 1982 statement of the case, so the appeal was not perfected.  Thus, the February 1982 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The Veteran filed this claim to reopen the previously denied issue in February 2010.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the February 1982 rating decision consisted of the Veteran's claim and service treatment records.  No post-service clinical records were within the claims folder at that time.  Evidence added to the record since February 1982 consists of a February 2010 private audiologist's opinion, a VA examination report and addendum, as well as the Veteran's lay statements and hearing testimony.  

Of particular importance is the February 2010 private audiologist's opinion.  P.S., Au.D., explained that the Veteran's hearing loss is "severe, high frequency hearing loss...consistent with noise damage" and opined that it is as likely as not that the Veteran's hearing loss is service related.  Moreover, the July 2010 VA examination report included audiological findings clearly showing the existence of a current bilateral hearing loss disability.  Furthermore, the Veteran's June 2012 hearing testimony included statements recalling the Veteran's personal observations of having trouble hearing ever since in-service exposure to the noise accompanying eight-inch Howitzer fire.  

The Board finds that the VA findings showing the existence of a current disability, combined with the Veteran's hearing testimony suggesting that he experienced difficulty hearing in service following noise exposure, as well as the private audiologist's opinion suggesting a potential causal connection between in-service noise and the current disability, is new and material evidence sufficient to reopen this service connection claim.  The records and lay statements are new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneous to the evidence already of record.  The Board recognizes that, for purposes of reopening the Veteran's claim, his lay statements, as well as the private audiologist's opinion, serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, the medical records and lay testimony suggesting a potential causal connection between a bilateral hearing loss disability and the Veteran's active service, when considered contemporaneously with the Veteran's service treatment records, is material evidence.  Because the new evidence suggests the potential for a causal connection to exist between current disability and the Veteran's active service, the Board finds the evidence submitted since the February 1982 rating decision to be both new and material.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  In determining that the evidence submitted since the February 1982 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss, is reopened and, to this extent only, the appeal is granted.


REMAND

While the Board regrets any additional delay, a remand is necessary for an addendum to the 2010 VA opinion.  The Veteran contends that his bilateral hearing loss disability is due to military noise exposure.  In particular, he reported at his hearing that he was exposed at close range to the noise resulting from the fire of eight-inch Howitzers while in Germany.  His DD Form 214 confirms that he belonged to an artillery command during service, and his service-connected tinnitus was granted on the basis of conceded in-service noise exposure.  Moreover, the July 2010 VA examination report confirms the presence of a current bilateral hearing loss disability.  The Veteran, therefore, has a current hearing loss disability, coupled with conceded in-service noise exposure.  The question remains whether there is a causal connection between the hearing loss and the in-service noise exposure.  

In February 2010, a private audiologist submitted a report opining that the Veteran's hearing loss is as likely as not service related.  The audiologist noted that results of an audiological evaluation showed severe, high frequency hearing loss consistent with noise damage.  The audiologist did not explain why.  Further, the audiologist did not note review of the Veteran's service treatment records, which include notation of a hearing deficiency at entrance into service, one report of treatment during which the Veteran complained of decreasing hearing during service, but normal audiological findings at separation.  This report is without the necessary factual support and rationale to render it of significant probative value.

The Veteran underwent VA examination in July 2010.  The VA examiner, an audiologist, noted the normal findings at separation from service and concluded, "given normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment is less likely as not...caused by or a result of military noise exposure."  The examiner did not discuss the differences between audiological findings at entrance and at separation.  Furthermore, the Board observes that the actual May 1970 audiogram report at entrance into active service includes findings that are inconsistent with that reported on the Report of Medical Examination recorded on the same day.  For instance, the audiogram shows puretone threshold of 85 at 4000 Hertz on the left side, while the Report of Medical Examination records the reading as 50.  Also during service, in February 1971, the Veteran complained of a decrease in hearing over the prior year.  The VA examiner failed to discuss these aspects of the Veteran's service treatment records, and relied only upon the findings at separation to render the opinion.  In March 2011, a different VA examiner, not noted to be an audiologist, submitted an addendum report in an effort to provide a rationale for the July 2010 audiologist's opinion.  The examiner duplicated statements from an Institute of Medicine study, and stated, "with normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure."  The examiner, on this basis, concluded that the Veteran's hearing loss is not due to or aggravated by military noise exposure.  The addendum report also failed to discuss the questionable findings at the Veteran's entrance into service, the in-service report of decreasing hearing, and the fluctuation of puretone thresholds, albeit for the better, experienced between entrance into and separation from active service.  Further, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, both the VA audiologist and the author of the addendum report based their negative nexus opinions seemingly solely on the absence of a hearing loss disability at the time of the Veteran's separation from active service.  In addition, the addendum report relied heavily on an Institute of Medicine study, which does not take into account any aspect of this Veteran's disability or medical history.  Conversely, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service (now Director of VA Compensation Service) indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz  with a return toward normal at 8000 Hertz  may be indicative of noise-induced hearing loss.  The Institute of Medicine study on which the examiner relies appears to be in conflict with current VA case law and the Training Letter cited above.  For these reasons, the July 2010 audiologist report and March 2011 addendum are inadequate. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the cause of the Veteran's bilateral hearing loss disability.  The matter must be returned to the VA audiologist for an addendum to determine whether in-service noise exposure could cause the Veteran's current hearing loss disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

Finally, the Board notes that the February 2010 private audiologist report notes a November 2009 diagnostic audiological evaluation and suggests that a copy of the report was attached.  No such report is of record.  On remand, VA must assist the Veteran in obtaining relevant outstanding medical records related to his bilateral hearing loss.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO or Appeals Management Center (AMC) shall obtain fully executed authorizations to obtain records with regard to the private treatment of the Veteran's bilateral hearing loss, to include the November 2009 audiological evaluation.  Once the authorizations are received, all relevant, non-duplicative treatment records should be obtained and associated with the claims file, to include any negative responses.

2.  The RO/AMC should, if possible, return the claims file to the July 2010 VA examiner for an addendum opinion.  If that examiner is unavailable, then the claims file should be forwarded to another qualified VA audiologist for the addendum.  If a new examination is deemed necessary in order to render the opinion requested, the RO/AMC should schedule the Veteran for such examination.

An addendum is necessary to thoroughly address the cause of the Veteran's bilateral hearing loss disability, including whether it is likely, unlikely, or at least as likely as not, that the hearing loss was caused by the conceded in-service noise exposure.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

In rendering this opinion, the examiner is asked to explain the discrepancy between the May 1970 audiogram and the findings noted on the same date in the Report of Medical Examination (entrance examination).  The examiner must also consider the February 1971 notation in service showing that the Veteran complained of a decrease in his hearing over the prior year.  The examiner should also not rely solely upon medical studies that do not take into account this Veteran's current disability, medical history, in-service notations, and noise exposure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the  matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


